Title: To George Washington from Joseph Mandrillon, June 1789
From: Mandrillon, Joseph
To: Washington, George



Mon Général
Amsterdam ce Juin 1789

La modestie qui fait sans cesse la base de vos vertus, vous dira peutêtre de me refuser la grace que je vous demande: mais si Votre Excellence réflechit sur le motif de ma priere, sa justice et sa bonté lui diront quelque chose en ma faveur.

Je desire posseder votre portrait, je desire enfin pouvoir contempler dans les traits de Votre Excellence, ces caracteres moraux que j’ai eu tant de plaisir à publier. Il me sera bien doux—de l’exposer à la vénération de ma famille et de vos admirateurs!
Je me propose de quitter la Hollande l’année prochaine pour me retirer en France, dans mon pays natal, et pouvoir y emporter ce monument précieux du respect et du dévouement inaltérables avec les quels je ne cesserai d’avoir l’honneur d’être De Votre Excellence Mon Général Le três humble & três obéissant Serviteur

Jh MandrillonDe Diverses Académies.


J’espere que Votre Excellence aura reçu l’exemplaire de mes Fragmens de politique et de litterature, que j’ai eu l’honneur de lui envoyer l’année derniere avec une lettre sous le couvert de Mr Boinod libraire à Philadelphie.

